932 F.2d 969
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Pauline D. ROSS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-2046.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

1
Before KRUPANSKY and MILBURN, Circuit Judges, and BERTELSMAN, District Judge.*

ORDER

2
Pauline D. Ross appeals the district court's decision affirming the Secretary's denial of social security disability benefits.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


3
Ross filed an application for social security disability benefits with the Secretary, alleging that she suffered from a cardiac condition.  The administrative law judge (ALJ) determined that Ross was not disabled because she retained the residual functional capacity to perform her past relevant work.  The Appeals Council affirmed the ALJ's determination.


4
Ross then filed a complaint seeking review of the Secretary's decision.  The district court determined that substantial evidence existed to support the Secretary's determination and granted summary judgment for the defendant.


5
Ross has filed a timely appeal, claiming that the Secretary's decision is not supported by substantial evidence and that the ALJ improperly disregarded the testimony of Ross's treating physician.


6
Upon review, we determine that substantial evidence exists to support the Secretary's decision.    See Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989).


7
Accordingly, we affirm the district court's judgment for the reasons set forth in the district court's order filed on August 17, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation